uO\`L\M-z§§

IN THE RECE|VED |N
coURT oF cRIMINAL APPEALS COURT OF CR|M|NALAPPEALS‘
AUSTIN,_ TEXAS DEC 04 2015
Ex parte § writ No. 49,_474-05
§ out @P§Léc§§§@d@ij§ffrict court
Valentln Moreno, Jr. § v County Of Hidalgol
Applicant § In The State Of Texas
§ cause No. cr-0517-96-F(3) ~

~APPLICANT'S SUPPLEMENT MEMORADUM IN SUPPORT OF
AMENDED APPLICATION FOR WRIT OF HABEAS CORPUS
SEEKING RELIEF FROM FELONY CONVICTION UNDER
ARTICLE 11.07 AND 11.073 CODE OF CRIM PROCD

 

 

 

 

TO THE MOST HONORABLE COURT OF CRIMINAL APPEALS:

Comes Now, Valentin Moreno, qr., Applicant pro se, in the above referenced
cause and respectfully files Applicant's Supplement Memorandum In Support Of
Amended Application For Writ Of Habeas Corpus. In support, thereof, Applicant
would present the following:

I.

This Honorable Court poses exclusive habeas corpus jurisdiction over the
lparties and subject-matterr herein, pursuant to Chapter ll in the Texas Code
of Criminal Procedure Ann. (Vernon 2015).

II.

On November 5, 2015, this Honorable Court granted Applicant'S Motion For
Leave And To Stop Writ Of Habeas Corpus Review. So, that Applicant could amend
his application. The Applicant was granted (30) days.

III.

Applicant is a pro se prisoner, attempting to exercise due diligence.

IV.

All Exhibits mentioned and cited herein, are found within the Appendix that

Page l.

was submitted with the initial application for writ of habeas corpus.

IV.

GROUND NUMBER ONE AMENDMENTS

 

(A) Pursuant to the argument therein, Applicant 'additionally' contends/
that he has presented credible scientific evidence, that meet_the provisions
of Article ll.O73(a)(2), not limited thereto.

At trial, the State elicited the scientific testimony of psychology pnxesxr
Dr. A.J. Alamia, (hax§na§xi~Dr.ALmua).Specifically, that 'in traumatic events
the human memory functions like a camera; "taking snapshots that stay inmzuned
in the memory".' [See; Emurdtll Pg.lO3/ln.5»2% Pg¢lO4,Ln.l~4] The State then,
emphasized on Dr. Alamiais scientific testimony mentioned above, in their
Closing Arguments. Therein, bolstering and substantiating their key witnesses'
'testimonies. See Article ll.O73(a)(2) intje Texas Code of Criminal Procedure.

Applicant contends, that the scientific evidence he has presented, 'oxmnxhd§
the scientific evidence the State relied on at his trial, specifically, Dr.
Alamia‘s scientific testimony. [See; E)dnibit A, B, C, and E]

(B) Pursuant to this argument, Applicant 'additionally' contends, that for
the purpose of this argument, State witness Beatrice Trevino's (haxnndierlrewdn)
'post-trial recantation and mistaken identification' needs to be reconsidered,
after being reassessed in conjunction with the suggestive post event information
and post event mis-information ( harin£ienPE[andIEM), that the State shared with
Trevino and the newly discovered and newly obtained scientific evidence on PEI
and PEM. [See; ambit A.l, Pg. 87, rn. 9-16 and Exhjbits E, F and M.]

Aihtdxrdly,there after, Applicant makes a claim under Article ll.O73 of the
C. Cr. P. The scientific related evidence therein, put Trevino's post-trial,

recantation and mis-identification claim, in a different light and context.

Page 2.

(C) Pursuant to this argument, Applicant 'additionally' contends, that the
State influenced and/or tainted the in-court-identification of State witness
-Yvonne Gonzales (hereinafter Gonzales), with prejudically suggestive PEI.
Specifically, detectives telling Gonzales that Applicant was a gang member. [See;
Exhibit A.l6.]

l Applicant contends,.that detectives knew that Gonzales had identified the
three prepetrators as TCB gang members, in her initial statement. Five days
later, detectives reveal to Gonzales, that Applicant was also a gang member.

Based on the circumstances involving this cases, specifically, that the
persons allegedly involved, were TCB gang members. Applicant contends, that
detectives placing him in the same group, as those identified by Gonzales,
amounted to prejudicial PEI. fSee; Exhibits E,E‘ and M.]

Gonzales testified, that she did not know the Applicant, yet detectives told
her, that the Applicant was a member of the gang she identified the initial three
perpetrators of belonging to. Applicant argues, that detectives shared with
Gonzales prejudicial PEI, given the nature of the PEI. ‘

4V.

GROUND NUMBER FOUR AMENDMENTS

 

Pursuant to,Applicant claimcof'actual innocence, it is additionally asserted,
that the foregoing makes a prima facie showing of actual innocence.

In this case, the conviction was obtained on the trial testimonies of three
witnesses (Raul Guerrero, Yvonne Gcnzales and Beatrioe Irevino), and the scientific
testimony of eyewitness expert (Dr.A¢L AkmnaL

Herein, Applicant does not just submit" Gonzales' recent recantation and
mis-identification claim. Along with Gonzales' claim, that she mistaken kiimifkd

Applicant "eyes". Applicant submits optometry specialist Dr. Paul Michel's

Page 3.

conclusions. According to Dr. Paul Michel, Gonzales' identification of the
Applicant's "eyes", was blatantly invalid. Additionally, Gonzales' identification
of Applicant's eyes, was based andcorroborated on how the shooting allegedly
occurred. According to ballistic expert Max Scott, Gonzales' testimony on how

the shooting happened, was misleading and false. [See; Exhibit A.7,-A.13 andA.lG.]

Bmxd on Dr. Paul Michel's and Max Scott's findings and conclusions, and
Gonzales' claim that she mis-identified the Applicant. What is one to oxnhfb,
about an already improbable identification of the 'eyes'?

v Concerning Trevino's recantation amd mis-identification testimony, at the
motion for new trial hearing. Applicant reasserts that testimony. Again, based
on the newly discovered and newly obtained scientific related evidence, on PEI
and PEI, Applicant reasserts Trevino's post-trial mis-identification claim.

It would be-a miscarriage of justice, to ignore Trevino post-trial mis-
identification testimony, in light of the data on PEI and PEM. Based on the
scientific related evidence on PEI and PEM, the State influenced andcrnumdnmx£
Trevino's in-court-identification of the Applicant.

The issue herein, is a claim of actual innocence. Trevino's post-trial
mistaken identification claim, conveys the message that she made a mistake and
that the applicant is innocent. Over (15) years ago, it was determined that the
post-trial misidentification claim, was probably not credible. Okay. Today, bzid
on credible science on PEI and PEM contamination, that post-trial mistaken
identification claim, is being reasserted. [See; E)diibit A.l, Eg.8'7, Ln. 9-l6 and
smibits E,. F and M.]

4 Additionally, Applicant contends Trevino was the reason that this evidence of
contamination was perserved and brought to light. The State [n]ever told the

defense about any of this, Trevino went to the defense with this information.

Had she not, we would not be discusing this [c]rucial issue.

Page 4.

The State's only evidence against the Applicant, was the three eyewitnesses
testimonies and identifications. Which were corroborated with Dr. Alamia's
scientific testimony. Through Dr. Alamia, the jury was led to believe that
'in traumatic events the human memory functions like a camera.'

Herein, Applicant has presented credible scientific evidence, that shows,
Dr. Alamia's testimony was misleading and incorrect. In a nutshell, the
scientific evidence that was used to substantiate the State's only evidence,
has been shown to have been incorrect.

Based on all the evidence in this case and the foregoing, Applicant Gxterh,
that he has made a compelling prima facie showing of actual innocence. And,

that his conviction is a fundamental miscarriage of justice. See House v Bell/

126 S. Ct. 2064 (2006);(citing, Schlup v. Delo, 115 S. Ct. 851 (1995).)

VI.
GROUND NUMBER FIVE

Pursuant to the newly discovered and newly obtained scientific related
evidence in foresic psychology. Applicant contends, that he has presented
_credible scientific evidence that: "contradicts scientific evidence relied on
by the State at his`trial". Thus, establishing the provisions set forth by
new Article 11.073 in the Texas Code of Criminal Procedure.

At trial, the State elicited Dr. Alamia's scientific testimony, specifically,
that 'in traumatic events the human memory functions like a camera; taking
snapshots that stay ingrained in the_memory'. Then in the State's Closing
Arguments, the State emphasized on the mentioned testimony of Dr. Alamia, to
bolster and corroborate the testimonies of the State's key witnesses.

In support of Applicant's argument, first, he presents the testimonial

affidavit of psychology professor Dr. James Aldridge. According to Dr. Aldridge,

'*”Pa§“é"§"'

the human memory does not function like a camera and/or works photographically.
Based on his expert opinion, Dr. Alamia' scientific trial testimony was j
misleading and incorrect. [See;Ethmt EJ

Additionally, psychologists and professor's thereof, have concluded, that
the human memory does not operate-like`a camera; taking snapshots. [See;Ethjis
A/ BarIiC.]

Furthermore, according to the Innocence Projects, in 75 percent of DNA
exoneration ’cases, the principle cause for the erroneous guilty verdict, was
'mistaken eyewitness identifications'. It is recorded, that 98 percent of those
cases, involved a traumatic crime. See Tillman v. State, 354 S.W.3d 425-(CCAP
2011)7(citing Henderson, 208 N.J. 208 (N.J. 2011). Based on these findings and
conclusions by the Innocence Projects, scientific evidence today, reflects that
the human memory does not function like a camera.

Based on "all" the scientific evidence presented herein, Applicant contends,
that he has met the provisions in Article ll.O73(a)(2), but not limited thereto.
Article ll.O73(a)(2), requires for an applicant to present scientific evidenced
that: "contradicts scientific evidence relied on by the State at trial." The
Applicant contends, that the scientific evidence within Exhibits A, B, C and E
and the Innocence Projects findings, 'contradicts' the scientific evidence relied
on by the State at his trial. Specifically, Dr. Alamia's testimony, that the
human memory functions like a camera in traumatic events; taking snapshots that
stay ingrained in the memory. ` `

CONCLUSION
Base on the foregoingv¢Applicant'has met the provisions in Article 11.073(a)

(2% Pursuant to this argument,wApplicant would request an evidentiary hearing,

if the State disagrees, with the current findings of the scientific community.

Page 6.

 

VII.
Based on the amendments submitted herein, Applicant respectfully moves
the Honorable Court, for an evidentiary hearing. So, that the record can be

fully developed and considered on its merits.

PRAYER
WHEREFORE, PREMISES CONSIDERED, Applicant, Valentin Moreno, Jr., nai£ct&jly
prays that this Honorable Court will proceed to an evidentiary hearing, at which
time Applicant can present live testimony in support of his claims; and after
such hearing, that the trial court will recommed that relief be granted; and,
finally, that upon proper consideration by the Court of Criminal Appeals, the

Applicant be granted the relief he is entitled.

Done on this/jj day of}jg¢§:,_¢é¢/ , 2015.

Respectfully Submitted,

Valentin Moreno, Jr.
788216, Robertson Unit
12071 FM 3522

Abilene, Texas 79601

Page 7.

VERIFICATION
I, Valentin Moreno, Jr., to hereby verify, that the foregoing statements made
herein, are true and correct, and affered in good faith, to the same, I render

my signature under the penalty of perjury.

Done on this/fl day of ,£5¢,,4¢4€/, 2015.

/MM

Valentin Moreno, Jr

CERTIFICATE OF SERVICE
I, Valentin Moreno, Jr., hereby certify that the orginal copy of Applicant's
Supplement Memorandum..." was sent to the Clerk of the Court of Criminal Appeals
by U.S. certified mail, and that notice of the same was sent to the attorney

representing the State¢ by lst Class mail.

Done an this /QZ day of §_/MQ é@/; , 2015.
M ./@ j
Jr

Va entin Moreno/

Page 8.